ITEMID: 001-87962
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF MITREA v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 4. The applicant was born in 1934 and lives in Baia Mare.
5. On 1 April 2002 the Maramureş County Court ordered a company I.W., the applicant’s former employer, to reinstate him in his post and to pay him compensation. This decision became final.
However, on 30 September 2002 the same court granted I.W.’s request and annulled the 1 April 2002 decision (contestaţie în anulare). It proceeded to re-examine the case and dismiss the applicant’s initial action.
The 30 September 2002 decision was drafted on 28 October 2002 and typed up on 30 October 2002. In accordance with the rules of procedure, it was not served on the parties.
6. On 18 December 2002 the applicant requested the Procurator-General to lodge an application with the Supreme Court of Justice for an audit setting aside the decision of 30 September 2002 (recurs în anulare). On 20 March 2003, the Procurator-General refused to act upon the applicant’s request.
7. In a decision of 3 February 2000, which was upheld by a final decision of the Maramureş County Court on 18 May 2000, the applicant’s previous employer, a company called M. was ordered to give the applicant his employment record and to pay him 100,000 Old Romanian Lei (ROL) in legal fees.
8. On an unspecified date, the applicant lodged an application with the Baia Mare District Court to enforce that decision. In its defence, M. claimed that it no longer had the applicant’s employment record and that only the most recent employer (I.W.) was allowed to deliver a duplicate.
9. On 15 February 2002 the application was dismissed. The court found, in particular, that the facts of the case confirmed that it was objectively impossible for M. to deliver the applicant’s employment record, as the document was no longer in its possession.
10. The applicant’s appeal was allowed by the Maramureş County Court in a final decision of 17 June 2002, as amended on 12 September 2002. The court imposed a daily penalty on M. of ROL 350,000 from 3 February 2000 until execution and ordered it to pay the applicant ROL 5,712,000 in legal fees. After noting the arguments used by the court at firstinstance in order to find in favour of the debtor, the appeal court stated, in particular, that:
“In so far as an irrevocable decision ordered [M.] to deliver to the complainant his employment record, the impediments to compliance referred to by the first-instance court are irrelevant.”
11. On 10 March 2003 M. filed with the Maramureş County Court a request for the annulment (contestaţie în anulare) of the decision of 17 June 2002, on the ground that the County Court had not examined the evidence confirming its inability to comply.
12. The applicant submitted that M. did not have locus standi to request an annulment, since the extraordinary-appeal procedure was only available to the party who had lodged the ordinary appeal. He also contended that the request should be rejected since M. had invoked the same reasons as before the first-instance court and the appeal court.
13. In a final decision of 26 March 2003, the Maramureş County Court, sitting in a different composition from that of 17 June 2002, allowed the request, and quashed the final decision of 17 June 2002 on the merits and the decision of 12 September 2002 amending it. Consequently, it dismissed the applicant’s appeal and upheld the judgment of 15 February 2002. The relevant parts of the decision read as follows:
“The request [for annulment] was lodged by [M.], which was the respondent in the appeal proceedings, within the time-limits set out in Article 313 of the Code of Civil Procedure...
The court considers that Article 318 of the Code of Civil Procedure is applicable, as the appeal court committed a material error, that is, an obvious material error made by omitting important elements or information from the file which had an influence on the solution adopted.
When examining the grounds for appeal, the court should have taken into account the evidence, that is, all elements that confirmed the inability to comply, namely the lack of the applicant’s employment record. The court’s conclusion that those impediments are irrelevant contradicts the evidence.”
14. Article 318 of the Code of Civil Procedure defines a “material error” as one of the grounds for having a final decision quashed by means of a request for annulment (contestaţie în anulare). This Article reads as follows, in so far as relevant:
“Decisions rendered by a court of last instance may also be contested by means of a request for annulment, when the decision was based on a material error...”
VIOLATED_ARTICLES: 6
